Matter of Donovan Jermaine R. (Jamie R.) (2014 NY Slip Op 08773)





Matter of Donovan Jermaine R. (Jamie R.)


2014 NY Slip Op 08773


Decided on December 16, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2014

Mazzarelli, J.P., Andrias, Manzanet-Daniels, Feinman, Gische JJ.


13794

[*1] In re Donovan Jermaine R., also known as Donovan R., also known as Donovan B., A Dependent Child Under Eighteen Years of Age, etc.,
andJamie R., Respondent-Appellant, SCO Family of Services, Petitioner-Respondent.


Carol L. Kahn, New York, for appellant.
Carrieri & Carrieri, P.C., Mineola (Ralph R. Carrieri of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Jess Rao of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about October 21, 2013, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about August 16, 2013, which found that respondent father was unable to care for his child presently and for the foreseeable future due to mental illness, unanimously affirmed, without costs.
Clear and convincing evidence established that respondent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for his child and that the child would be in danger of becoming a neglected child should he ever be placed in respondent's care (Social Services Law § 384-b[4] and [6]). Respondent has faced an almost life-long battle with mental illness, as documented in his medical records and as testified to by the expert psychologist. He has spent the last several years in a psychiatric facility, his illness at times manifests in anger and the evidence established that he has no insight into his psychiatric problems and inability to care for a child (see Matter of Claudina Paradise Damaris B., 227 AD2d 135 [1st Dept 1996]; cf. Matter of Arielle Y., 61 AD3d 1061 [3rd Dept 2009]). Contrary to respondent's contention, it was unnecessary for the expert to have witnessed interaction between him and the child, whom respondent had not seen since his birth.
The expert's reliance on appellant's extensive medical records and clinical interview were a sufficient basis for the opinions proffered. Even if it were possible that someday respondent [*2]would be capable of providing adequate care for a child, such
possibility does not warrant transferring the child to his care (see Matter of David Joseph G., 169 AD2d 439 [1st Dept 1991]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 16, 2014
CLERK